Name: Commission Regulation (EC) No 421/96 of 7 March 1996 amending Regulation (EC) No 1623/95 establishing a forecast supply balance for supply to the Canary Islands of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  cooperation policy;  regions of EU Member States
 Date Published: nan

 No L 59/ 16 HENI Official Journal of the European Communities 8 . 3. 96 COMMISSION REGULATION (EC) No 421/96 of 7 March 1996 amending Regulation (EC) No 1623/95 establishing a forecast supply balance for supply to the Canary Islands of milk and milk products and in particular liquid milk, it is necessary to increase the quantity laid down for milk and cream, not concen ­ trated nor containing added sugar or other sweetening matter, whereas, therefore, the Annex to Regulation (EC) No 1623/95 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down the detailed rules for the implementation of the special arrangements for the supply of certain agricultural products to the Canary Islands; Whereas Commission Regulation (EC) No 1 623/95 (*) establishes the forecast balance for the supply of milk products to the Canary Islands for the period from 1 July 1995 to 30 June 1996; whereas that balance may be revised if necessary by providing for an increase in the overall quantity fixed during the course of the year in accordance with the needs of the region; whereas, to satisfy the Canary Islands' requirements of milk products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1623/95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 260, 31 . 10 . 1995, p. 10 . (3) OJ No L 296, 17. 11 . 1994, p. 23 . (4) OJ No L 304, 29. 11 . 1994, p. 18 . 0 OJ No L 154, 5. 7. 1995, p . 17. 8 . 3 . 96 I EN I Official Journal of the European Communities No L 59/ 17 ANNEX 'ANNEX Forecast supply balance for milk and milk products (or the Canary Islands for the period 1 July 1995 to 30 June 1996 (in tonnes) CN code Designation of goods Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 110 000 ( ») 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 25 000 (2) 0405 00 Butter and other fats and oils derived from milk 3 500 0406 Cheeses &gt; 0406 30 0406 90 23 0406 90 25 0406 90 27  º 13 500 0406 90 76 0406 90 78 0406 90 79 0406 90 81 &gt; 0406 90 86 1 0406 90 87 1 500 0406 90 88 j 1901 90 99 Milk-based preparations without fat 7 000 (3) 2106 90 92 Milk-based preparations for children not containing milk fat 200 (') Of which 2 000 tonnes are for the processing and/or packaging sector. (2) Of which 13 500 tonnes are for the processing and/or packaging sector. (3) The entire amount (7 000 tonnes) is for the processing and/or packaging sector.'